DETAILED ACTION
Newly submitted claim 23 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims filed on March 14,2022, has shifted invention and is directed to a second, patentably distinct invention.
The applicant has canceled all the previous claims on amendment received on March 14,2022 resulting in impermissible shift from the claims presented in the amendment received on July 20,2021. The examiner finds that the July claims are directed to, in summary, a system comprising a plurality of wallets and a DTP, wallet A can allow and disallow wallet B to make transactions on behalf of wallet A by trusting and giving permission to wallet B via DTP. 
However, in the March amendments, the examiner submits that the claims are now directed to a blockchain-network system comprising a plurality computing devices that generating different types of transactions, receiving block of transactions, validating block and adding block to blockchain. The newly submitted claims recites patentably distinct system, the amendment represents impermissible shift in the claim and is non-responsive. See MPEP 819.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627. The examiner can normally be reached 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685